DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2021 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 5, and 7 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Kelman et al. (US 4,602,378).
	In regard to claim 1, Kelman et al. disclose an X-ray image diagnostic apparatus comprising:
(a) a top board having a front surface and a back surface and configured to place a subject on the front surface (e.g., see “… patient support surface 62 … patient 64 …” in 
    PNG
    media_image1.png
    2450
    1403
    media_image1.png
    Greyscale
 and the first column 7 paragraph);
e.g., see “… X-ray source 82 …” in Fig. 9 and the first column 7 paragraph);
(c) an X-ray detection unit provided on a side of the front surface of the top board and configured to detect the X-rays emitted from the X-ray source and transmitted through the subject (e.g., see “… X-ray detector housing 70 …” in Fig. 9 and the first column 7 paragraph);
(d) a storage unit configured to store a position of the X-ray source as a registered position (e.g., “… detector housing 70 and X-ray source 82 are advanced stepwise in synchronization with the operation of the spot film device so the source, detector, and film are stationary while each image is produced by the spot film device. This motion can be preprogrammed …” in the last column 6 paragraph);
(e) an X-ray source drive unit configured to linearly move the X-ray source independently of the X-ray detection unit along a direction perpendicular to the top board (e.g., see “… FIG. 9 shows that the positions of X-ray source 82, X-ray detector housing 70, and patient support surface 62 can be independently varied … Source 82 is translated toward or away from patient support surface 62 (vertically, when the table is disposed horizontally) by operating servomotor 252 …” in Fig. 9, the first column 7 paragraph, and the second column 9 paragraph); and
(f) a registered position operation part configured to perform an operation of moving the X-ray source to the registered position by the X-ray source drive unit (e.g., “… clinician or technician 86 again has a convenient place to stand while operating the machinery … preprogrammed …” in the second and last column 6 paragraphs), wherein e.g., “… pivot shaft 56 having one end 58 secured to table frame 54 and its other end 60 secured to base 52 … table frame 54 can be pivoted about a transverse horizontal axis by rotating pivot shaft 56 … X-ray source housing 68 and detector housing 70 rotate along with table frame 54 …” in the last column 4 paragraph and the last column 5 paragraph).
	In regard to claim 2 which is dependent on claim 1, Kelman et al. also disclose a top board drive unit configured to move the top board between a horizontal state and a vertical state (e.g., “… patient support surface 62 maintained horizontally … alternate mode of operation in which table frame 54 is tilted about pivot shaft 56 to an upright position … former position of reversing valve 636 causes pinion gear 608 and table frame 54 to be rotated counterclockwise, while the latter position of valve 636 causes pinion gear 608 and table frame 54 to rotate clockwise …” in the last two column 5 paragraphs and the first column 12 paragraph), wherein the X-ray source is configured to be able to be moved by the X-ray source drive unit in both the horizontal and vertical states of the top board (e.g., “… FIG. 9 shows that the positions of X-ray source 82, X-ray detector housing 70, and patient support surface 62 can be independently varied …” in the first column 7 paragraph).
	In regard to claim 3 which is dependent on claim 2, Kelman et al. also disclose that the storage unit is configured to store a position of the X-ray source and an angle of the top board as the registered position, and when the registered position operation part is operated (e.g., “… clinician or technician 86 again has a convenient place to stand while operating the machinery … preprogrammed …” in the second and last column 6 paragraphs), the X-ray e.g., “… Source 82 is translated toward or away from patient support surface 62 (vertically, when the table is disposed horizontally) by operating servomotor 252 …” in the second column 9 paragraph) and rotationally moving the top board by the top board drive unit (e.g., “… former position of reversing valve 636 causes pinion gear 608 and table frame 54 to be rotated counterclockwise, while the latter position of valve 636 causes pinion gear 608 and table frame 54 to rotate clockwise …” in the first column 12 paragraph).
	In regard to claim 5 which is dependent on claim 1, Kelman et al. also disclose that while the registered position operation part is being operated, the X-ray source is configured to be moved to the registered position by the X-ray source drive unit (e.g., “… clinician or technician 86 again has a convenient place to stand while operating the machinery …” in the second column 6 paragraph).
	In regard to claim 7 which is dependent on claim 1, Kelman et al. also disclose a detection unit drive unit configured to move the X-ray detection unit (e.g., “… detector housing can be moved toward or away from the patient support surface 62 (vertically when the table is disposed horizontally) by operating servomotor 516 …” in the second column 11 paragraph), a detection unit operation part configured to perform an operation of moving the X-ray detection unit by the detection unit drive unit, and an operation unit provided with the detection unit operation part and the registered position operation part (e.g., “… clinician or technician 86 again has a convenient place to stand while operating the machinery …” in the second column 6 paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelman et al. (US 4,602,378) in view of Kresse (US 4,894,855).
	In regard to claim 4 which is dependent on claim 3, while Kelman et al. also disclose a linear movement of the X-ray source and a rotational movement of the top board performed when the X-ray source and the top board are moved to the registered position (e.g., “… Source 82 is translated toward or away from patient support surface 62 (vertically, when the table is disposed horizontally) by operating servomotor 252 … former position of reversing valve 636 causes pinion gear 608 and table frame 54 to be rotated counterclockwise, while the latter position of valve 636 causes pinion gear 608 and table frame 54 to rotate clockwise …” in the second column 9 paragraph and the first column 12 paragraph), the apparatus of Kelman et al. lacks an explicit description of “preprogrammed” for parallel X-ray source linear movement and top board rotational movement.  However, Kresse teaches (first, third, and last column 3 paragraphs) that “… mount 11 permits rotational and pivotal movement of the component mounted thereon with respect to the free end of the second lever 10 … computer 13 includes memories 14 and 15 in which various fixed positions are stored as well as different program sequences for controlling continuous movement of the system components. The various programs, positions or functions can be recalled by means of a control console 16 connected to the computer 13. Various positions, identified with a light ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the storage unit of Kelman et al. is “preprogrammed” for parallel X-ray source linear movement and top board rotational movement, in order to coordinate the top board movement with the X-ray source movement “by simultaneously operating”.
	In regard to claim 6 which is dependent on claim 1, while Kelman et al. also disclose that the storage unit is configured to store a plurality of registered positions (e.g., “… detector housing 70 and X-ray source 82 are advanced stepwise in synchronization with the operation of the spot film device so the source, detector, and film are stationary while each image is produced by the spot film device. This motion can be preprogrammed …” in the last column 6 paragraph), and wherein when the registered position operation part is operated, the X-ray source is configured to be moved by the X-ray source drive unit to a registered position designated by a user among the plurality of registered positions (e.g., “… clinician or technician 86 again has a convenient place to stand while operating the machinery … preprogrammed …” in the second and last column 6 paragraphs), the apparatus of Kelman et al. lacks an explicit description that at least some of the registered positions correspond to a plurality of types of examinations of the subject.  However, … mount 11 permits rotational and pivotal movement of the component mounted thereon with respect to the free end of the second lever 10 … computer 13 includes memories 14 and 15 in which various fixed positions are stored as well as different program sequences for controlling continuous movement of the system components. The various programs, positions or functions can be recalled by means of a control console 16 connected to the computer 13. Various positions, identified with a light sighting device before an x-ray exposure, can be entered into the memory 14, for example, these positions being capable of being recalled later during the examination in response to depression of a key on the console 16. The distances of the system components 1, 2 and 3 relative to each other can be recalled from the memory 14 by depression of a key on the console 16 … Movement of the examination subject 4 on the patient support bed 3 can be coordinated with movement of the x-ray source 1 and the image intensifier 2 by simultaneously operating all of the support means 5, 6 and 7 …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the storage unit of Kelman et al. is “preprogrammed” for a plurality of types of examinations of the subject with a registered corresponding position for each subject examination type, in order to perform a desired subject examination type “by depression of a key on the console” so that the X-ray source is moved by the X-ray source drive unit to the registered corresponding position when the registered position operation part is operated to start the desired subject examination type.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelman et al. (US 4,602,378) in view of Kresse (US 4,894,855) and Gieschen et al. (US 4,334,155).
	In regard to claims 8 and 9 which is dependent on claim 7, the apparatus of Kelman et al. lacks an explicit description that the detection unit operation part is an … mount 11 permits rotational and pivotal movement of the component mounted thereon with respect to the free end of the second lever 10 … computer 13 includes memories 14 and 15 in which various fixed positions are stored as well as different program sequences for controlling continuous movement of the system components. The various programs, positions or functions can be recalled by means of a control console 16 connected to the computer 13. Various positions, identified with a light sighting device before an x-ray exposure, can be entered into the memory 14, for example, these positions being capable of being recalled later during the examination in response to depression of a key on the console 16. The distances of the system components 1, 2 and 3 relative to each other can be recalled from the memory 14 by depression of a key on the console 16 … Movement of the examination subject 4 on the patient support bed 3 can be coordinated with movement of the x-ray source 1 and the image intensifier 2 by simultaneously operating all of the support means 5, 6 and 7 …”.  Further Gieschen et al. teach (last complete column 2 paragraph, first column 4 paragraph, and last column 8 paragraph) that “… For stomach examinations, in which the patient must be swivelled into positions other than the horizontal position … During the swivelling motion, the frame 4 is uniformly displaced, i.e. towards the foot end, when the table top is swivelled from the vertical position shown in FIG. 1 into a horizontal position … a reference value which corresponds to a force exerted by the operator on a grip of the image section or on the image section itself in the x-direction and y-direction …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide one operation switch for the registered position operation part of Kelman et al. so that “by depression of a key on the console” the X-ray source drive unit is moved to the registered position.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed  et al. so that by “a force exerted by the operator on a grip of the image section” the X-ray detection unit is moved to a desired position.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884